Citation Nr: 0325010	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-00 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material has been presented to reopen a claim 
for service connection for pulmonary tuberculosis.



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to April 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
reopening the claim for service connection for pulmonary 
tuberculosis.  The Board confirmed that decision in May 2001.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In November 2002, 
the Secretary of Veterans Affairs (Secretary) and the 
veteran, through his attorney, filed a joint motion to remand 
the case to the Board for additional action pursuant to the 
Veterans Claims Assistance Act of 2000.  The veteran 
subsequently submitted additional evidence in support of his 
request to reopen the claim.  


FINDINGS OF FACT

1.  Service connection was denied for pulmonary tuberculosis 
in a November 1998 Board decision.

2.  The evidence received since the November 1998 Board 
decision does bear directly and substantially upon this issue 
and, when considered alone or together with all of the 
evidence, both old and new, must be considered to fairly 
decide the claim.


CONCLUSION OF LAW

The evidence received since the November 1998 Board decision 
is new and material, and the claim is reopened. 38 U.S.C.A. § 
3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

At the time of the November 1998 Board decision, the evidence 
of record consisted of the veteran's application for 
benefits, service medical records, statements from fellow 
servicemen, and several private medical records.  A 
description of this evidence follows.

During service, the veteran received intermittent treatment 
associated with symptoms of chills, fever, headaches, general 
weakness, and difficulty breathing and rales.  Specifically, 
the veteran was diagnosed with pneumonia during the course of 
inpatient treatment in December 1945, January 1946, and from 
March 1946 to April 1946.  A December 1945 chest x-ray 
revealed extensive consolidation of the right lower lobe.  In 
a subsequent December 1945 x-ray, it was noted that the 
previously-noted densities were no longer evident and both 
lung fields appeared normal.  A March 1946 x-ray study 
revealed right pneumonic consolidation; the causative 
organism of pneumonia was unknown.

A February 1977 statement from a private physician reveals 
that the veteran was hospitalized for acute lobar pneumonia 
during service in July 1945.

In January and April 1979 written communications to the RO, 
the veteran indicated that pulmonary tuberculosis was 
diagnosed during the course of service separation medical 
examination.

A June 1983 statement from a private physician shows he 
treated the veteran for "chronic or recurrent" pneumonia on 
three occasions during the past ten years.

A March 1989 statement from the Office of the Municipal 
Health Officer reveals that the veteran "sought assistance" 
at the facility in March 1989.  In the statement, it was 
indicated that the veteran had a February 1989 x-ray report, 
which showed the presence of minimal active pulmonary 
tuberculosis; microscopic examination of his sputum at OMHO 
was negative to the acid fast bacilli.

A May 1989 statement from a private physician reveals that he 
treated the veteran for right lobar pneumonia in March 1945, 
following which the veteran was transferred to a hospital for 
continued treatment.

In a personal hearing in June 1990, the veteran testified 
that he believed that his current "sickness" had its onset 
during active service because he was then treated for 
pneumonia.  During that hearing, the veteran's friend 
testified that he knew of the veteran's "sickness" because he 
saw him being hospitalized due to pneumonia in service.

In November 1990, the Board denied service connection for 
pneumonia.

A February 1991 statement from the Veterans Memorial Medical 
Center in Quezon City reveals that the veteran was treated at 
the facility in February 1991, at which time minimal active 
pulmonary tuberculosis, activity undetermined, was diagnosed.  
It appears that minimal pulmonary tuberculosis and bronchitis 
were also diagnosed at the facility in December 1990.

At his RO hearing in July 1997, the veteran testified that he 
was treated for a "pulmonary condition" during service in 
1945 and did not receive any treatment thereafter.  During 
the hearing, he submitted July 1997 statements from a private 
physician, which showed he had diagnosed the veteran with 
moderately advanced bilateral pulmonary tuberculosis.

In a July 1997 statement, the veteran indicated that he was 
treated for pulmonary tuberculosis by Dr. Asarias from 1948 
to 1950, but noted that the physician was deceased.  An 
October 1997 RO letter to Dr. Asarias was returned as 
undeliverable. In a November 1997 letter, the veteran 
indicated that Dr. Asarias had been deceased since 1962 and 
contacting him was "not appropriate."

A July 1997 letter from the veteran's daughter suggests that 
her father's pulmonary tuberculosis had its onset during 
active service in World War II.

In an August 1997 report, a VA radiologist was asked to 
interpret the July 1997 chest x-ray.  He determined that the 
x-ray showed minimal to moderate bilateral upper lobar 
infiltrates with perihilar bronchitis, etiology and activity 
undetermined, and arteriosclerosis.

An August 1997 letter from the OMHO in Quezon City, with an 
attached copy of the March 1989 statement addressed above, 
reveals that the veteran was treated at the facility in 1989, 
but that clinical records of treatment prior to 1990 were not 
available.

In an October 1997 rating decision, the RO denied service 
connection for pulmonary tuberculosis.  It stated that the 
evidence did not show that pulmonary tuberculosis had been 
incurred in service or manifested to a compensable degree 
within three years following service.  The RO noted that the 
first showing of pulmonary tuberculosis was 1989, which was 
many years following the veteran's discharge from service.

In the November 1998 decision, the Board denied service 
connection for pulmonary tuberculosis.  It noted that the 
evidence of record did not show that the veteran had incurred 
pulmonary tuberculosis in service or that it manifested to a 
compensable degree within three years following service.  
Additionally, the Board stated that the veteran had not 
brought forth evidence of a nexus between the diagnosis of 
pulmonary tuberculosis, the first diagnosis being in 1989, 
and the veteran's service in 1945-1946.

The pertinent evidence submitted since the November 1998 
Board decision is summarized in the "Analysis" section of 
the current Board decision.




II. Criteria

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA. 38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a); See 
Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision. See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim. Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the 
Court indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance. Id. at 284.



III. Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has presented evidence since the 
November 1998 Board decision which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for pulmonary tuberculosis. 
See 38 C.F.R. § 3.156(a).  Specifically, the veteran has 
submitted a medical opinion from a treating physician which 
contains the following opinion:

With this clinical history, my patient seemed to 
developed a weaken pulmonary system which he 
incurred when he developed Pneumonia while in 
service.  Philippines is known to have high cases 
of Pulmonary Tuberculosis and with a weak lungs 
gives you a greater risk to developed such disease.  

The Board notes that this medical opinion provides a link 
between the veteran's current pulmonary problems and his 
period of service.  Thus, it provides information which was 
not previously of record.  Accordingly, for the reasons 
explained above, the Board has determined the veteran has 
submitted new and material evidence to reopen the claim for 
service connection for pulmonary tuberculosis, and the 
petition to reopen such claim is granted.


ORDER

The petition to reopen the claim for service connection for 
pulmonary tuberculosis is granted.


REMAND

The reopened claim must be referred to the RO for 
adjudication and any appropriate evidentiary development.  As 
was noted in the Joint Motion of November 2002, there have 
been significant changes in the law and regulations 
applicable to the appellant's claims during the period of 
time this appeal has been pending.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The law is 
applicable to the veteran's claim.  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 
5103.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Because of the change in the law brought about by the VCAA 
and the Quartuccio decision interpreting that law, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law and 
implementing regulations.  The claims file does not contain a 
VCAA duty to assist/notify letter from the RO which pertains 
to the issue on appeal.  The RO did not provide the appellant 
with notice of the allocation of burdens in obtaining 
evidence necessary to support the claim.  Specifically, the 
VA failed to meet the requirement to provide notice to the 
appellant of the information and evidence necessary to 
substantiate the claim, including an explanation of which 
portion of any such information or evidence is to be provided 
by which party.  

Although the Board has previously attempted to remedy this 
deficiency by providing duty to assist/notification letters 
to veterans, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the regulatory provision, 38 
C.F.R. § 19.9(a)(2)(ii) (2002), which allowed the Board to 
provide such notice.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claim and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.

2.  The RO should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.  The 
veteran should be provided notice as to 
any evidence which cannot be obtained.  
The RO may also obtain any additional 
development of evidence which it deems 
appropriate, such as obtaining a medical 
opinion based on review of all evidence in 
the claims file.   

3.  Thereafter, the RO should adjudicate 
the appellant's reopened claim.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



